DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2022 has been entered.
Response to Arguments
Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection necessitated by the claim amendments. The claim amendments necessitated new consideration of the art and the new grounds of rejection now rely on Kirihara being the base reference for teaching the added limitations. It is then the combination of Kirihara in view of Gross that teach the limitations of the independent claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11,13-21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,598,901, hereinafter Patent ‘901, in view of Kirihara et al. (US 8,708,877), hereinafter referred to as Kirihara. Patent ‘901 recites the same subject matter in different terms and it would have been obvious to provide the drive gear with a coupling portion as taught by Kirihara (33a) since it is a known technique for coupling a toothed portion to a drive shaft.
Claims 22, 23, 25, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,598,901, hereinafter Patent ‘901, in view of Kirihara and Pezet (US 8,597,157). Patent ‘901 recites the same subject matter in different terms and it would have been obvious to provide the drive gear with a coupling portion as taught by Kirihara (33a) since it is a known technique for coupling a toothed portion to a drive shaft and it would further be obvious that the coupling portion comprises a plastic and non-plastic portion, as taught by Pezet, for reducing noise and increasing rigidity in a coupling portion between a toothed portion and drive shaft.
Claims 1-11,13-21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,689,905, hereinafter Patent ‘905, in view of Kirihara. Patent ‘905 recites the same subject matter in different terms and it would have been obvious to provide the drive gear with a coupling portion as taught by Kirihara (33a) since it is a known technique for coupling a toothed portion to a drive shaft.
Claims 22, 23, 25, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,689,905, hereinafter Patent ‘905, in view of Kirihara and Pezet. Patent ‘905 recites the same subject matter in different terms and it would have been obvious to provide the drive gear with a coupling portion as taught by Kirihara (33a) since it is a known technique for coupling a toothed portion to a drive shaft and it would further be obvious that the coupling portion comprises a plastic and non-plastic portion, as taught by Pezet, for reducing noise and
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10, 11, 14, 15, 17, 18, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kirihara et al. (US 8,708,877), hereinafter referred to as Kirihara, in further view of Gross (DE 3139073).
Regarding claims 1 and 11, Kirihara discloses motorized  window treatment comprising:
an elongate roller tube (20)  defining a longitudinal axis (Fig. 1);
a covering material windingly attached to the roller tube (col 1, lines 10-24; drum is for a roller shade);
a drive assembly that is operatively coupled to the roller tube for rotating the roller tube about the longitudinal axis, the drive assembly including: 
a motor (32) having a drive shaft (32a) that defines a drive shaft rotational axis (Fig.  2), 
the drive shaft defining a distal end that is spaced from the motor (32) (Fig. 2), 
wherein the drive shaft (32a)defines a drive shaft diameter; 
a drive gear (33a) comprising a coupling portion (portion of 33a receiving 32a) that receives the distal end of the drive shaft (32a), the drive gear further comprising a toothed portion (gear portion of 33a) adapted to rotate about the drive shaft rotational axis, 
wherein the toothed portion of the drive gear (33a) is spaced from the distal end of the drive shaft along the drive shaft rotational axis (Fig. 2), and 
wherein the toothed portion of the drive gear defines a root diameter (Fig. 2),
a gear assembly (33c) operatively coupled to the toothed portion of the drive gear (33a) such that actuation of the motor causes the drive gear to rotate the gear assembly.

    PNG
    media_image1.png
    501
    967
    media_image1.png
    Greyscale

Kirihara fails to disclose that the root diameter is less than the drive shaft diameter. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the toothed portion of the drive gear such that the root diameter of the toothed portion is smaller than the drive shaft diameter since such modification involves a mere change in size of components. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The modification of the root diameter size would not affect the overall function of the device and would allow for the reduction of size of components or alternative alter the gear ratios between the drive gear and planetary gears. Further, Gross teaches that it is known for a drive assembly to have a toothed portion having a smaller root diameter than a drive shaft portion, as shown in Figure 1 below.

    PNG
    media_image2.png
    361
    551
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the diameter of the toothed portion of Kirihara since such modification  is known, as taught by Gross. The toothed portion being smaller than the drive shaft diameter provides equivalent means of transferring rotation to a gear assembly and therefore modification of Kirihara would not lead to any new or unpredictable results.
Regarding claim 2, Kirihara discloses wherein the coupling portion of the drive gear defines a channel that receives the distal end of the drive shaft (Fig. 1)
Regarding claim 4, Kirihara discloses wherein the drive assembly is operatively coupled to a roller tube (20) for rotating the roller tube about a longitudinal axis defined by the roller tube.  
Regarding claim 5, Kirihara discloses wherein the drive shaft extends parallel to the longitudinal axis of the roller tube (Kirihara: Fig. 1).
Regarding claims 6 and 14, Kirihara discloses wherein the distal end of the drive shaft (32a) is spaced from the motor (32) by a first distance and the toothed portion (of 33a) is spaced from the motor by a second distance that is greater than the first distance (Fig. 2).  
Regarding claim 10, Kirihara discloses wherein the gear assembly is operably coupled (coupled to 31 coupled to 22 to rotate the roller) to the roller tube such that actuation of the motor (32) causes the roller tube to rotate about the longitudinal axis.  
Regarding claim 15, Kirihara discloses wherein the drive gear is cantilevered with respect to the distal end of the drive shaft, and wherein the coupling portion of the drive gear defines a channel that receives the distal end of the drive shaft (Fig. 1).  
Regarding claim 17, Kirihara discloses wherein the gear assembly is configured to be operatively coupled to the roller tube such that actuation of the motor causes the roller tube to move the covering material between an open position and a closed position.  
Regarding claim 18, Kirihara discloses wherein the material is a screen (shade material).
Regarding claims 21 and 24, Kirihara discloses an outer surface of the drive shaft is received within the channel  (Fig. 1)

    PNG
    media_image3.png
    500
    975
    media_image3.png
    Greyscale


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable and Kirihara and Gross, as applied in claims 1 and 11, and in further view of Adams et al. (US 2006/0232233), hereinafter referred to as Adams.
Regarding claims 3 and 13, Kirihara discloses that the toothed portion of the drive gear is formed by a sun gear but fails to disclose less than 12 gear teeth, wherein the gear teeth are helical gear teeth. However, Adams discloses that it is known for helical gears and spur gears (sun gears) to be substituted for one another (Adams: paragraphs [0016], [0018]). Adams further discloses that it is known for a helical gear to have less than 12 gear teeth that engages planetary gears (Adams: Figure 2). Helical gears are known to provide the benefit of reduced noise while performing the same function as spur gears (sun gears). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to substitute the toothed portion of Kirihara with a helical teeth since it is known to provide the benefit of producing less noise and the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 7, 16, 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kirihara and Gross, as applied in claims 1 and 11 above, and in further view of Gross and Pezet (US 8,597,157).
Regarding claim 7 and 16, Kirihara discloses that the drive gear has a toothed portion and that the drive gear has a coupling portion that engages the drive shaft and extends from the toothed portion and mates with the drive shaft so as to operatively coupled the drive gear to the drive shaft. Kirihara fails to disclose the toothed portion is comprised of plastic and the coupling portion comprising a non-plastic portion that operatively couples the toothed portion to the coupling portion. However, Gross discloses that it is known for the parts of a drive assembly to be made of plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date for the toothed portion be comprised of plastic since it is a known material used in drive assemblies, as taught by Gross. Pezet discloses that it is known for a drive shaft (35) to be coupled to a drive gear (42) having a coupling portion (41) coupled to a distal end (36) of the drive shaft (35) with the coupling portion (41) to transfer the rotation of the drive shaft to the drive gear (Pezet: Figure 2; col 3, lines 27-39). Pezet further discloses that the coupling portion (412 of 41) is metal (non-plastic) in order to provide rigidity (Pezet: col 3, lines 40-46). 
		Figure 2 of Pezet:

    PNG
    media_image4.png
    580
    834
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Kirihara such that is has a non-plastic coupling portion in order to secure the drive gear to the drive shaft and increase rigidity between the moving parts, as taught by Pezet. Further, the modifications to form the components of plastic and non-plastic material would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 22, 23, 25, and 26, Kirihara fails to disclose that the coupling portion (of 33a) comprises a plastic portion and a non-plastic portion, wherein the non-plastic portion operatively couples the toothed portion to the plastic portion of the coupling portion and the non-plastic portion is made of rubber. However, Pezet discloses a drive assembly having a coupling portion (41) comprising a plastic portion (411 receiving an end of a drive shaft) and a non-plastic portion (412) and the non-plastic portion (412) operatively couples the toothed portion (42) to the plastic portion (411) of the coupling portion (Pezet: Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling portion of Kirihara such that it comprises a plastic portion and a non-plastic portion wherein the non-plastic portion operatively couples the toothed portion to the plastic portion of the coupling portion since Pezet teaches forming a coupling portion of different materials of plastic and non-plastic for transferring rotational movement between components of a drive assembly and reducing noise and providing rigidity (Pezet: col  3, lines 40-46). As modified, the drive gear of Kirihara has a coupling portion comprising a plastic portion and non-plastic portion (as taught by Pezet) wherein the non-plastic portion operatively couples the toothed portion to the plastic portion of the coupling portion. Further, it would have been obvious to form the non-plastic portion from rubber since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. (Examiner notes that the claim currently does not require that the toothed portion extend directly from the non-plastic portion of the coupling member as shown in Applicant’s Fig. 3).  
Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirihara and Gross, as applied in claims 1 and 11 above, and in further view of Lee (WO/02/16722) and Gross.
Regarding claim 8 and 9, Kirihara discloses intermediate gears, however there are three intermediate gears that are disposed equidistantly apart, not on opposed sides of the drive gear. Kirihara fails to disclose a pair of intermediate gears disposed on opposed sides of the toothed portion of the drive gear, a planetary gear set that is operatively coupled to the roller tube, and a connecting gear that is operatively coupled to the pair of intermediate gears, wherein the gear assembly further comprises a cage that rotatably captures one or more shafts of the planetary gear set such that rotation of the planetary gear set causes the cage to rotate, and wherein the cage is connected to the roller tube via an idler such that rotation of the cage causes the roller tube to rotate about the longitudinal axis.  However, it would have been obvious to provide only two intermediate gears on opposed sides such that they are equidistance apart. Lee discloses that it is known to provide a gear arrangement with two gears (50) that are disposed on opposed sides of a drive gear (30). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Kirihara such that the intermediate gears are disposed as a pair of gears on opposed sides of the drive gear since it is a known configuration for providing gear arrangements.
As modified, Kirihara in view of Lee fail to disclose a planetary gear, connecting gear, and a cage. However, Gross discloses that it is known for a drive assembly to include a planetary gear set (23), a connecting gear (21) operatively coupled to intermediated gears (5), and a cage (25) that rotatably captures one or more shafts (26) of the planetary gear set (23) such that rotation of the planetary gear set causes the cage to rotate, and wherein the cage is connected to a roller tube via an idler (32) such that rotation of the cage causes the roller tube to rotate about a longitudinal axis. It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify Kirihara such that it has the gear arrangement taught by Gross since such modification would provide improved means for coupling and driving the roller tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634